Citation Nr: 1546554	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
 2. Entitlement to service connection for residuals of a stab wound to the upper right extremity.
REPRESENTATION

Appellant represented by: Nevada Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from May 1974 to July 1977.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

 The Veteran was afforded a videoconference hearing in July 2011 before a Veterans Law Judge.  A transcript of the hearing is of record. 

 In December 2011, the Board issued a decision that denied the appealed claim. 

 Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In September 2013, the Veteran requested a new hearing. 

In June 2014, the Board issued an order vacating the December 2011 decision.  The Board then remanded the matter in August 2014 to afford the Veteran his right to testify at another hearing.  This second hearing, which was conducted by a different Veterans Law Judge, was held in May 2015.  A transcript of the hearing is of record. 

At the May 2015 hearing, the Veteran waived his right to testify before a third Veterans Law Judge pursuant to Arneson v. Shinseki.  24 Vet. App. 379 (2011) (a veteran must be provided the opportunity to testify before all members of a Board panel deciding the case).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded as further development is needed to attempt to verify the Veteran's claimed stressors.  

Court Martial Incident

First, the Veteran maintains that he was involved in a narcotics investigation with Naval Investigative Service (NIS) while onboard the U.S.S. Oriskany.  See May 2015 Board Hr'g Tr. 14-16.  This investigation involved several sailors who were involved in drugs and were planning to murder an officer, Lessard (also spelled elsewhere in the record as "Lassard").  See May 2015 Board Hr'g Tr. 33-34.  

As a result of this investigation, a "drug dealer" was arrested and flown to Subic Bay, Philippines, for prosecution.  See May 2015 Board Hr'g Tr. 17.  The Veteran maintains that he was also flown to Subic Bay to testify at the court proceeding.  See May 2015 Board Hr'g Tr. 17.  While in Subic Bay, he was physically assaulted by seven individuals outside of a restaurant/club, who called him a "rat" and "fink."  See May 2015 Board Hr'g Tr. 20.  One individual pulled out a bayonet and swung it at the Veteran's face.  See May 2015 Board Hr'g Tr. 22.  The Veteran brought his arm up to protect himself, which caused the bayonet to "rip[] down into [his] arm."  See May 2015 Board Hr'g Tr. 22.  Eventually, the Veteran was treated and the "ring leader" against whom he testified was court martialed.  See May 2015 Board Hr'g Tr. 23-24.  

According to a February 2011 Report of General Information, the Veteran believed the name of the person he testified against was P. Lewis.  (At the May 2015 Board hearing, he identified this individual as P. Davis.  See May 2015 Board Hr'g Tr. 17, 19, 24.)  In a May 2010 statement the Veteran indicated that these events occurred from 1974 to 1976.  

At present, no records have been obtained related to the court martial proceedings at which the Veteran testified.  Such development might produce the protected information of another Veteran, but VA's Office of General Counsel has issued a precedential decision outline the steps needed to procure such evidence.  See VAOGCPREC 5-2014 ¶¶ 14, 26 (Aug. 12, 2014).

Accordingly, all reasonable efforts should be made to obtain these records consistent with the guidance issued in VAOGCPREC 5-2014.  

CIA/NIS Work

The Veteran has also asserted a second stressor, which arose during the same time he was preparing to testify at Subic Bay.  

Specifically, an NIS agent asked the Veteran to work for NIS in "Special Ops."  See May 2015 Board Hr'g Tr. 18.  After agreeing to do so, he was introduced to a CIA agent, who asked him to "buy some more drugs, but a larger amount this time.  See May 2015 Board Hr'g Tr. 18.  Eventually, in this capacity, he led a team to Burma, the Philippines, Vietnam, and Cambodia to investigate opium and heroin production.  See May 2015 Board Hr'g Tr. 26-27, 30-31.  His team was stationed at Chonburi, Thailand, just south of Bangkok at a "CIA/NIS base where they kept Special Forces, Seals, [etc.]."  See May 2015 Board Hr'g Tr. 29.  

At present, a request to the U.S. Special Operations Command (USSOCOM) to research the Veteran's claimed participation in these special operations has not been made.  Upon remand, this action should be accomplished.  See M21-1 IV.ii.1.I.5 Developing Claims Based on Participation in Special Operations Incidents.  

Accordingly, the case is REMANDED for the following action:

1. In accordance with VAOGCPREC 5-2014, contact the appropriate service department and/or records custodian(s) with a request for copies of any records related to the investigation and court martial of an individual named P. Lewis or P. Davis at Subic Bay from 1974 to 1976, at which the Veteran testified.  

2.  Send a request to the U.S. Special Operations Command (USSOCOM) to attempt to determine whether the Veteran worked with the Central Intelligence Agency (CIA) through Naval Investigative Service (NIS) to conduct drug operations throughout South East Asia from 1974 to 1977, including in Burma, the Philippines, Vietnam, and Cambodia, while primarily operating out of a Naval base at Chonburi, Thailand.  

3.  After completing the requested actions, and any follow-up notification and/or development arising from the action taken above in paragraphs 1-2, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
              H. N. SCHWARTZ	MICHAEL E. KILCOYNE
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals




	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

